MACY, Justice,
dissenting.
I dissent from that portion of the majority opinion which affirms the district court’s award of an appraiser’s fee in excess of the amount specifically provided by Wyo.Stat. § 1-17-341 (1988).
I have a great amount of difficulty with this statement in the majority opinion: “By legislative silence, trial courts are left with the responsibility of approving fees for ‘qualified appraisers’ under the circumstances presented here.” First of all, the majority did not cite any authority for this proposition because none exists. Secondly, the Legislature was not silent as it provided: “Each appraiser ... shall receive three dollars ($3.00) per day and one dollar and fifty cents ($1.50) per half day for his services.” Section 1-17-341 (emphasis added). The majority opinion further states: “It is not logical to *515assume the legislature, in 1988, expected officials executing on real property to hire a professional appraiser for $3.00 per day.” It is not for this Court to make such an assumption. We have stated so many times it needs no citation that, when a statute is clear and unambiguous, we will not look beyond the words in the statute to determine the Legislature’s intent. If the Legislature does not expect appraisers of real property under Wyo.Stat. §§ 1-17-301 to -345 (1988), whether qualified or not, to receive three dollars per day for their services, it should amend the statute to provide whatever fee it deems to be appropriate. It is not proper for this Court to legislate by judicial fiat. KN Energy, Inc. v. City of Casper, 755 P.2d 207, 216 (Wyo.1988).